       0:19-cv-02475-JMC        Date Filed 10/29/20      Entry Number 79        Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Wonderland Switzerland AG,          )
                                    )                 Civil Action No.: 0:19-cv-02475-JMC
                                    )
                       Plaintiff,   )                                ORDER
                                    )
       v.                           )
                                    )
Britax Child Safety, Inc.,          )
                                    )
                                    )
                       Defendant.   )
___________________________________ )

        This matter is before the court on Plaintiff Wonderland Switzerland AG’s (“Plaintiff”)

Motion to Compel (ECF No. 58) pursuant to Federal Rule of Civil Procedure 37(a) and Local Civil

Rule 37.01. Plaintiff claims that Defendant Britax Child Safety, Inc. (“Defendant”) provided

deficient initial and supplemental responses to Plaintiff’s first set of interrogatories and moves to

compel Defendant to provide sufficient answers. (ECF No. 58 at 1.) For the reasons set forth

below, the court GRANTS in part and DENIES in part Plaintiff’s Motion to Compel (ECF No.

58).

                               I.      RELEVANT BACKGROUND

        Plaintiff filed its first Complaint (ECF No. 1) on August 30, 2019, claiming that Defendant

infringed U.S. Patent Nos. 8,123,295 (“’295 patent”) and 7,537,093 (“’093 patent”). (ECF No. 1

at 1.) It subsequently filed an Amended Complaint (ECF No. 32) on November 1, 2019, adding a

claim for infringement of U.S. Patent No. 8,123,294 (“’294 patent”). (ECF No. 32 at 1.) In

response to Plaintiff’s Amended Complaint, Defendant asserted six declaratory judgment

counterclaims for patent non-infringement and invalidity. (ECF No. 35 at 11-15.)




                                                 1
     0:19-cv-02475-JMC         Date Filed 10/29/20      Entry Number 79        Page 2 of 24




       Plaintiff served its first set of interrogatories (Nos. 1-14) on February 12, 2020. (ECF No.

59.) Defendant then served its initial responses and objections on March 13, 2020. (ECF No. 59-

1.) On March 24, 2020, the parties engaged in a meet and confer to discuss several discovery

issues, including Defendant’s interrogatory responses. (ECF Nos. 58 at 1, 59-3 at 2, 62-1 at 3.)

During the meet and confer, Defendant agreed to supplement several of its interrogatory responses

by April 15, 2020. (ECF No. 59-3 at 2-3.)

       Local Civil Rule 37.01 requires motions to compel discovery to be filed within twenty-one

(21) days of receipt of the disputed discovery. Local Civ. Rule 37.01(a) (D.S.C.). However, it

allows parties “actively engaged in attempts to resolve the discovery dispute” to extend the due

date for a motion compel “so long as the extension does not place the due date beyond thirty (30)

days before the deadline for completion of discovery as set by the scheduling order.” Id. Based

on this rule, Plaintiff proposed after the meet and confer that the deadline for filing a motion to

compel related to Defendant’s interrogatory responses be extended to May 6, 2020, twenty-one

(21) days after the deadline for Defendant’s first supplemental responses. (ECF No. 59-2 at 2.)

Defendant agreed to the extension on March 27, 2020. (ECF No. 59-3 at 3.)

       Although Defendant agreed to supplement its interrogatory responses by April 15, 2020,

Defendant served its first supplemental responses (ECF No. 59-4) on April 23, 2020. As a result,

the deadline for filing any motion to compel discovery related to the interrogatory responses was

reset under Local Civil Rule 37.01 for May 14, 2020, twenty-one (21) days after Plaintiff’s receipt

of Defendant’s first supplemental responses.

       On May 6, 2020, Plaintiff asked Defendant whether it intended to supplement its

interrogatory responses further and requested that Defendant respond by May 11, 2020. (ECF No.

59-5 at 2.) Defendant responded on May 13, 2020, stating that it was “working diligently” to



                                                2
     0:19-cv-02475-JMC         Date Filed 10/29/20      Entry Number 79        Page 3 of 24




provide the requested supplementation and “expect[ed] to provide an additional supplementation”

the next day. (ECF No. 59-7 at 2.)

       On May 14, 2020, the deadline for filing a motion to compel related to Defendant’s first

supplemental responses under Local Civil Rule 37.01, Plaintiff asked Defendant whether it would

oppose the submission of its first supplemental interrogatory responses to the court for in camera

review in conjunction with its Motion to Compel. (ECF No. 62-2 at 3.) Shortly after 6 p.m.,

Defendant informed Plaintiff that it would not oppose the submission of Defendant’s first

supplemental interrogatory responses for in camera review and served its second supplemental

responses (ECF No. 59-8). (ECF Nos. 58 at 2-3, 62-2 at 2-3.)

       Later that evening, Plaintiff filed the instant Motion to Compel (ECF No. 58) Defendant to

provide answers to its first set of interrogatories. Specifically, Plaintiff requests that the court

order Defendant to:

   1. Provide a sufficiently specific response to Plaintiff’s Interrogatory No. 1;

   2. Adequately identify its products under development in response to Plaintiff’s Interrogatory

       No. 2;

   3. Provide a complete answer to Plaintiff’s Interrogatory Nos. 3-6, including providing

       relevant documents and identifying the names of individuals with relevant information, as

       requested;

   4. Answer Plaintiff’s Interrogatory No. 7 and produce relevant documents;

   5. Describe its distribution channels in response to Plaintiff’s Interrogatory No. 8;

   6. Clarify its ambiguous answer to Plaintiff’s Interrogatory No. 10 regarding attempts to

       design around or otherwise avoid infringement;




                                                 3
      0:19-cv-02475-JMC          Date Filed 10/29/20      Entry Number 79        Page 4 of 24




    7. Clarify its ambiguous answer to Plaintiff’s Interrogatory No. 12 regarding the claim

        elements purportedly not practiced by the Accused Products;

    8. Fully answer Plaintiff’s Interrogatory No. 13 regarding the remedy that Britax asserts

        would be appropriate if it is found to infringe a valid and enforceable patent; and

    9. Answer and produce all relevant documents in response to Plaintiff’s Interrogatory No. 14.

        (ECF No. 58 at 14-15.)

        Defendant filed a Response (ECF No. 62) on May 28, 2020 and Plaintiff filed a Reply

(ECF No. 64) on June 4, 2020. Defendant subsequently served its third supplemental responses

(ECF No. 72) on June 4, 2020.

                                       II.     JURISDICTION

        The court has subject matter jurisdiction over Plaintiff’s patent infringement claims

pursuant to 28 U.S.C. § 1331 and § 1338 because they invoke federal patent law. (ECF No. 32 at

6, 9, 12).

        The court also has subject matter jurisdiction over Defendant’s declaratory judgment

counterclaims for patent non-infringement and invalidity pursuant to 28 U.S.C. § 2201. To

establish subject matter jurisdiction in a declaratory judgment action, the plaintiff must show that

“a case of actual controversy” exists. § 2201(a). Whether a case of actual controversy exists so

that a district court may entertain an action for a declaratory judgment of patent non-infringement

or invalidity is governed by Federal Circuit law. Ass’n for Molecular Pathology v. U.S. Patent &

Trademark Office, 689 F.3d 1303, 1318 (Fed. Cir. 2012), aff’d in part, rev’d in part on other

grounds, Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576 (2013). The

Federal Circuit has held that a case of actual controversy is present in a declaratory judgment action

for non-infringement or invalidity of a patent if the plaintiff alleges “(1) an affirmative act by the



                                                  4
     0:19-cv-02475-JMC         Date Filed 10/29/20      Entry Number 79        Page 5 of 24




patentee related to the enforcement of his patent rights and (2) meaningful preparation to conduct

potentially infringing activity.” Id. Here, Defendant has alleged both. Defendant’s Answer to

Plaintiff’s Amended Complaint demonstrates that Defendant’s counterclaims are in response to

Plaintiff’s infringement action. (ECF No. 35 at 11-15.) It also notes that Plaintiff’s infringement

claims raise a possibility that products manufactured by Defendant such as the B-Ready Stroller

and Marathon ClickTight Convertible Car Seat infringe on Plaintiff’s patents. (Id.) Therefore, a

case of actual controversy exists, allowing the court to exercise subject matter jurisdiction over

Defendant’s declaratory judgment counterclaims.

                                    III.   LEGAL STANDARD

       Federal Rule of Civil Procedure 26(b)(1) provides that parties may obtain discovery

regarding “any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). Relevance is construed broadly

to include any matter that bears on, or reasonably could lead to other matter that could bear on,

any issue that may be in the case. See Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 350-51

(1978) (footnote omitted) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)) (discussing

relevance to a claim or defense, although decided under 1978 version of Rule 26 that authorized

discovery relevant to the subject matter of the action). Whether a discovery request is proportional

is determined by “considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to the relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Information within the

scope of discovery “need not be admissible in evidence to be discoverable.” Id.




                                                 5
     0:19-cv-02475-JMC         Date Filed 10/29/20      Entry Number 79        Page 6 of 24




       “Discovery under the Federal Rules of Civil Procedure is broad in scope and freely

permitted.” Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 402 (4th Cir.

2003). The scope of discovery permitted by Rule 26 is designed to provide a party with

information reasonably necessary to afford a fair opportunity to develop its case. Nat’l Union Fire

Ins. Co. of Pittsburgh, P.A. v. Murray Sheet Metal Co., Inc., 967 F.2d 980, 983 (4th Cir. 1992).

However, discovery is not limitless and the court has the discretion to protect a party from

“oppression” or “undue burden or expense.” Fed. R. Civ. P. 26(c).

       Parties may submit interrogatories related to any matter within the scope of discovery. Fed.

R. Civ. P. 33(a). The responding party must answer or object to each interrogatory within thirty

(30) days of being served with the interrogatories. Fed. R. Civ. P. 33(b)(2). “The grounds for

objecting to an interrogatory must be stated with specificity.” Fed. R. Civ. P. 33(b)(4). An

untimely objection is waived “unless the court, for good cause, excuses the failure.” Id.

       A party seeking discovery may move the court to compel answers to interrogatories if the

nonmoving party objects or fails to respond. Fed. R. Civ. P. 37(a)(3)(B). An incomplete answer

to an interrogatory is treated the same as a non-answer for purposes of a motion to compel. Fed.

R. Civ. P. 37(a)(4). Prior to filing a motion to compel, the parties must meet and confer to attempt

to resolve the dispute without the Court’s intervention. Fed. R. Civ. P. 37(a)(1). On a motion to

compel, “the burden of proof is with the party objecting to the discovery to establish that the

challenged production should not be permitted.” Singletary v. Sterling Transp. Co., 289 F.R.D.

237, 241 (E.D. Va. 2012). A district court has broad discretion to grant or deny a motion to compel.

See, e.g., Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th Cir.

1995) (“This Court affords a district court substantial discretion in managing discovery and

reviews the denial or granting of a motion to compel discovery for abuse of discretion.”);



                                                 6
     0:19-cv-02475-JMC          Date Filed 10/29/20       Entry Number 79      Page 7 of 24




LaRouche v. Nat’l Broad. Co., 780 F.2d 1134, 1139 (4th Cir. 1986) (“A motion to compel

discovery is addressed to the sound discretion of the district court.”).

                                          IV.     ANALYSIS

       Plaintiff seeks to compel responses to Interrogatory Nos. 1-8, 10, and 12-14. (ECF No. 58

at 14-15.) Defendant claims that Plaintiff’s Motion to Compel is barred because it fails to satisfy

the requirements of Local Civil Rule 7.02. (ECF No. 62-3.) Local Civil Rule 7.02 requires that

all motions “contain an affirmation by the movant’s counsel that prior to filing the motion he or

she conferred or attempted to confer with opposing counsel and attempted in good faith to resolve

the matter contained in the motion.”    Local Civ. Rule 7.02 (D.S.C.)

       The court rejects Defendant’s argument and finds that Plaintiff’s Motion to Compel was

made in compliance with Local Civil Rule 7.02. Not only did the parties meet and confer about

Defendant’s initial interrogatory responses, but Plaintiff agreed to extend the deadline for filing

this Motion until twenty-one (21) days after Defendant served its first supplemental interrogatory

responses. (ECF Nos. 59-2 at 2, 62 at 5.) In addition, Plaintiff attempted to resolve the grounds

for the Motion on May 6, 2020 by sending Defendant an email inquiring whether Defendant

intended to supplement its interrogatory responses further and requesting that Defendant respond

by May 11, 2020. (ECF No. 59-5 at 2.) However, Defendant waited to respond until May 13,

2020, the day before this Motion was due, and failed to supplement its responses until after the

close of business on May 14, 2020, the day this Motion was due. (ECF Nos. 59-7 at 2, 58 at 2-3,

62-2 at 2-3.) Plaintiff should not be penalized because Defendant failed to respond to Plaintiff’s

communications and adequately supplement its discovery responses in a timely manner. Plaintiff

also satisfied the formal requirements of Local Civil Rule 7.02 by affixing an affirmation of

compliance to its Motion. (ECF No. 58 at 16.) Since the parties met and conferred about the



                                                  7
     0:19-cv-02475-JMC          Date Filed 10/29/20      Entry Number 79        Page 8 of 24




allegedly deficient interrogatory responses and Plaintiff attempted to resolve the grounds for the

Motion to Compel via email before filing it, Plaintiff satisfied the requirements of Local Civil Rule

7.02. Furthermore, the court observes that it would be unfair to bar Plaintiff’s Motion based on

Local Civil Rule 7.02.        Defendant’s consistently deficient interrogatory responses, late

submissions, and untimely responses to Plaintiff’s communications did not project a willingness

to resolve discovery disputes in good faith.

       The court addresses each disputed discovery request in turn as follows:

   A. Interrogatory No. 1

       Interrogatory No. 1: “Identify all products Britax has made, used, sold, offered for
       sale, or imported in the United States having a car seat recline mechanism
       (including, e.g., a front-mounted recline mechanism actuated by a handle); a car
       seat storage feature capable of housing a harness and/or straps; or a stroller or
       pushcart brake device (including, e.g., a toggle-style foot brake) from September 8,
       2005, to the present, including but not limited to each of the Accused Products, and
       for each such product identify: (a) all of its product names; (b) all of its product
       numbers; (c) the family or series of products the product belongs to; (d) any internal
       names, code names, or project names for the product; and (e) any other designations
       Britax uses to refer to the product either internally or externally.” (ECF No. 59 at
       11.)

       In its initial interrogatory responses, Defendant made several objections and responded

that it was “willing to meet and confer with Wonderland to determine the scope of this

Interrogatory.” (ECF No. 59-1 at 6.) When the parties met and conferred on March 24, 2020,

Defendant expressed concern that any response to Interrogatory No. 1 could be interpreted as an

admission of infringement. (ECF No. 58 at 4-5.) After the parties resolved Defendant’s concern

by agreeing that any response would not be interpreted as an admission of infringement, Defendant

elected to respond pursuant to Federal Rule of Civil Procedure 33(d)’s business records provision

and identified over 4,000 pages of documents. (ECF Nos. 58 at 4-5, 59-4 at 6, 62 at 7.) It did not

supplement its response to Interrogatory No. 1 in its second or third supplemental responses. (ECF



                                                 8
      0:19-cv-02475-JMC         Date Filed 10/29/20       Entry Number 79        Page 9 of 24




Nos. 59-8, 72.) Plaintiff requests that the court order Defendant to provide “a sufficiently specific”

written response to Interrogatory No. 1. (ECF Nos. 58 at 14, 64 at 7.) Plaintiff contends that

Defendant’s response lacks the specificity required by Rule 33(d) because “Defendant identified

over 80% of its total production of 5,700 pages thus far in response to Interrogatory No. 1 and

provided Plaintiff no guide to finding the specific responsive information.” (ECF No. 58 at 5-6.)

Defendant claims that the documents it produced are responsive since Interrogatory No. 1 is broad

and Defendant produces “hundreds of products.” (ECF No. 62 at 8-9.)

       Rule 33(b)(3) requires that each interrogatory be answered “fully in writing.” Fed. R. Civ.

P. 33(b)(3). However, Rule 33(d) allows a party to supply business records in response to an

interrogatory if: (1) “the answer to an interrogatory may be derived or ascertained from the

business records;” (2) “the burden of deriving or ascertaining the answer is substantially the same

for the party serving the interrogatory as for the party served;” and (3) the specification is “in

sufficient detail to permit the interrogating party to locate and to identify, as readily as can the

party served, the records from which the answer may be ascertained.” Fed. R. Civ. P. 33(d).

       A Rule 33(d) response is an appropriate answer to a request “requiring compilation or

analysis, accomplished as easily by one party as another, or where neither side has clear superiority

of knowledge or familiarity with the documents.” United Oil Co. v. Parts Assocs., Inc., 227 F.R.D.

404, 419 (D. Md. 2005). However, a Rule 33(d) response is inappropriate where the interrogatory

calls for “the exercise of particular knowledge and judgment on the part of the responding party.”

Id.

       In the Fourth Circuit, district courts have adopted a two-part test to analyze a Rule 33(d)

dispute. Minter v. Wells Fargo Bank, N.A., 286 F.RD. 273, 277 (D. Md. 2012). First, the moving

party must make a prima facie case showing that a Rule 33(d) response is an inadequate means of



                                                  9
    0:19-cv-02475-JMC          Date Filed 10/29/20      Entry Number 79        Page 10 of 24




answering the interrogatories, “whether because the information is not fully contained in the

documents, is too difficult to extract, or other such reasons.” Hege v. Aegon USA, LLC, No. 8:10–

cv–01578–GRA, 2011 WL 1119871, at *2 (D.S.C. Mar. 25, 2011) (citing S.E.C. v. Elfindepan,

206 F.R.D. 574, 576 (M.D.N.C. 2002)). The burden then shifts to the producing party to justify

use of Rule 33(d) instead of answering the interrogatories. Id. To prove justification, the

producing party must do four things: (1) specify for each interrogatory the actual documents where

the information will be found; (2) affirm that the information sought in the interrogatory is in fact

available in the specified records; (3) demonstrate that directly answering the interrogatory would

impose a burden upon it; and (4) show that the burden of compiling the information is substantially

the same for both parties. Elfindepan, 206 F.R.D. at 276-77.

       i.      Prima Facie Showing of Inadequacy

       Here, Plaintiff has made a prima facie showing of inadequacy. First, it has demonstrated

that the burden of deriving the answer from the documents is greater for Plaintiff than Defendant.

Defendant is indisputably in a better position to determine the names, genealogy, and internal

designations of its own products. (ECF No. 64 at 7.) The classification and identification

contemplated by Interrogatory No. 1 necessitates both institutional knowledge and judgment.

Second, Plaintiff has shown that Defendant’s disclosure constitutes a document dump1 that lacks

the specificity required by Rule 33(d). Courts in the Fourth Circuit and across the country have

found document dumps of thousands of documents without a guiding index to be insufficiently

specific for the purposes of Rule 33(d). See Minter v. Wells Fargo Bank, N.A., 286 F.RD. at 278-




1
  The term “document dump” is often used to refer to the production of voluminous and mostly
unresponsive documents without identification of specific pages or portions of documents which
are responsive to the discovery requests. See, e.g., Elfindepan, 206 F.R.D. at 576-77 (M.D.N.C.
2002); Stooksbury v. Ross, 528 F. App’x. 547, 550 (6th Cir. 2013).
                                                 10
      0:19-cv-02475-JMC        Date Filed 10/29/20      Entry Number 79        Page 11 of 24




79 (“[a] document dump of thousands of documents will not suffice”); Graske v. Auto–Owners

Ins. Co., 647 F. Supp. 2d 1105, 1108 (D. Neb. 2009) (production of 7,000 documents in seven files

insufficiently specific because they “were not accompanied by any indices or other tool to guide

plaintiffs to the responsive documents”); U.S. ex rel. Englund v. Los Angeles County, 235 F.R.D.

675, 681 (E.D. Cal. 2006) (“If the records are voluminous, the responding party must produce an

index designed to guide the searcher to the documents responsive to the interrogatories.”) Since

Plaintiff has made a prima facie showing of inadequacy, the burden now shifts to Defendant to

demonstrate that its document-only response was justified.

        ii.    Justification for Making a Rule 33(d) Response

        Although Defendant specified the documents where the information could be found by

Bates number, Defendant has failed to establish that its document-only response was justified.

(ECF No. 59-4 at 6). Defendant did not affirm in its responses that the information sought in the

interrogatory is in fact available in the specified documents. Instead, Defendant simply stated that

it was producing documents “[p]ursuant to Federal Rule of Civil Procedure 33(d)” and listed the

Bates numbers of the documents. (Id.) Cf. Hillyard Enters., Inc. v. Warren Oil Co., Inc., No 5:02–

cv–329, 2003 WL 25904133, at *2 (E.D.N.C. Jan. 31, 2003) (finding that the producing party did

not affirm the information sought because it made no affirmations of completeness in its discovery

response). Defendant has also not shown that directly answering the interrogatory would impose

a burden upon it or that the burden of compiling the information is substantially the same for both

parties. In fact, Defendant’s argument that the volume of the documents is a result of its production

of “hundreds of products” and “hundreds of thousands of car seats each year” supports the idea

that Defendant is better equipped to compile the information from the documents. (ECF No. 62 at

9.)



                                                 11
     0:19-cv-02475-JMC          Date Filed 10/29/20       Entry Number 79         Page 12 of 24




       In summary, Defendant has not satisfactorily proven that its document-only response under

Rule 33(d) was justified because it failed to meet its burden on three of the four justification prongs.

Therefore, the court grants Plaintiff’s Motion to Compel with respect to Interrogatory No. 1 and

orders Defendant to provide a sufficient written response to Interrogatory No. 1 as contemplated

by Rule 33(b)(3).

   B. Interrogatory No. 2

       Interrogatory No. 2: “Identify all products having a car seat recline mechanism, a
       car seat storage feature capable of housing a harness and/or straps, or a stroller or
       pushcart brake device feature that Britax is currently researching, developing,
       designing, manufacturing, prototyping, or testing and that Britax intends to release
       commercially, or is considering releasing commercially) [sic], and for each such
       product identify: (a) all of its product names; (b) all of its product numbers; (c) the
       family or series of products the product belongs to; (d) the type of product it is; (e)
       any internal names, code names, or project names for the product; and (f) any other
       designations Britax uses to refer to the product either internally or externally.”
       (ECF No. 59 at 11.)

       Defendant initially objected to Interrogatory No. 2. (ECF No. 59-1 at 7.) It then denied

researching products with the allegedly infringing features that it “intends to release

commercially” in its second supplemental responses.            (ECF No. 59-8 at 7.)        In its third

supplemental responses, Defendant responded that it is developing a new version of one of its

products with one of the allegedly infringing features. (ECF No. 72 at 8.)

       Plaintiff claims that Defendant’s response is insufficient because it fails to identify all

relevant products currently in development.          (ECF No. 58 6-7.)        Defendant objects that

Interrogatory No. 2 is “disproportionate” and contends that it has sufficiently described its

development efforts. (ECF Nos. 59-1 at 7, 62 at 10.)

       The court finds that Interrogatory No. 2 is not disproportionate. It is important for Plaintiff

to determine whether future Britax products may feature the allegedly infringing characteristics

because Plaintiff seeks to enjoin Defendant from continued infringement of the ‘295, ‘093, and

                                                  12
    0:19-cv-02475-JMC         Date Filed 10/29/20       Entry Number 79        Page 13 of 24




‘294 patents. (ECF No. 32 at 16.) Defendant also has easy access to its own research and

development plans.

       However, the court denies Plaintiff’s Motion to Compel as moot with respect to

Interrogatory No. 2. “Where the party responding to the motion agrees to provide the discovery

requested, a motion to compel becomes moot.” Financial Guaranty Insurance Co. v. Putnam

Advisory Co., LLC, 314 F.R.D. 85, 88 (S.D.N.Y. 2016). Here, Defendant sufficiently responded

to Interrogatory No. 2 after Plaintiff filed its Motion to Compel. Defendant’s third supplemental

response to Interrogatory No. 2 was served three weeks after Plaintiff filed its Motion to Compel

and sufficiently identifies a product that Defendant intends to sell commercially with one of the

allegedly infringing features. (ECF No. 72 at 8.)

   C. Interrogatory Nos. 3-6

       Interrogatory No. 3: “For each product identified in response to Interrogatory Nos.
       1 and 2, identify by litigation document production number all documents that
       describe any of the structure, function, and operation of any car seat recline
       mechanism, car seat storage feature capable of housing a harness and/or straps, or
       stroller or pushcart brake device, and identify the person or persons most familiar
       with the concept, design, development, testing, operation, prototyping, production,
       and commercialization of such features.” (ECF No. 59 at 11-12.)

       Interrogatory No. 4: “For each product identified in response to Interrogatory Nos.
       1 and 2, describe in detail any market analysis, industry analysis, competitive
       analysis, reverse engineering, testing results, customer or third-party surveys and
       related survey results and analysis, usability studies, and focus group studies that
       were performed by or on behalf of Britax or a related entity relating to the product.”
       (ECF No. 59 at 12.)

       Interrogatory No. 5: “For each product identified in response to Interrogatory Nos.
       1 and 2, identify all third parties that manufacture and/or supply any hardware
       components related to the car seat recline mechanism, car seat storage feature
       capable of housing a harness and/or straps, and stroller or pushcart brake device,
       and identify the names, model numbers, part numbers, and functional descriptions
       of all components that are supplied or manufactured by third parties relating to such
       car seat recline mechanisms, car seat storage features capable of housing a harness
       and/or straps, or stroller or pushcart brake devices.” (ECF No. 59 at 12.)



                                                13
     0:19-cv-02475-JMC         Date Filed 10/29/20       Entry Number 79        Page 14 of 24




       Interrogatory No. 6: “For each Accused Product, describe in detail all activities of
       Britax or any related entity that relate to the research and development, design,
       fabrication, manufacture, testing, packaging, and assembly of the Accused Product,
       including identification of the groups, departments, teams, or other business units
       involved with those activities, the locations and facilities where these activities are
       performed, and identify at least the three persons most knowledgeable regarding
       each of these specified activities.” (ECF No. 59 at 12-13.)

       Plaintiff claims that Defendant has failed to sufficiently respond to Interrogatory Nos. 3-6.

(ECF No. 58 at 8.) First, Plaintiff asserts that Defendant’s responses to Interrogatory Nos. 3 – 6

are deficient because they identify “a small and facially inadequate subset of responsive

documents” in response to broad inquiries. (ECF No. 64 at 8.) In its first supplemental responses,

Defendant identified five (5) documents in response to Interrogatory No. 3, seven (7) documents

in response to Interrogatory No. 4, nine (9) documents in response to Interrogatory No. 5, and nine

(9) documents in response to Interrogatory No. 6. (ECF No. 59-4 at 8-13.) It did not identify any

additional documents in its second and third supplemental responses. (ECF Nos. 59-8, 72.)

Second, Plaintiff maintains that Defendant’s responses to Interrogatory Nos. 3 and 6 fail to identify

relevant people. (ECF No. 58 at 9.) In its second supplemental responses to Interrogatory Nos. 3

and 6, Defendant only “identifie[d] the individuals listed in its disclosures pursuant to Rule

26(a)(1) of the Federal Rules of Civil Procedure.” (ECF No. 59-8 at 9, 13.) Plaintiff claims that

Defendant’s Rule 26(a)(1) Initial Disclosures “identify witnesses with knowledge of some of its

car seat products but not a witness with stated knowledge of Defendant’s other Accused Products,

including the B-Ready strollers.” (ECF No. 58 at 9.)

       Defendant counters that its “responses to Interrogatory Nos. 3–6 provide the information

requested” and that it will continue to provide additional documentation throughout fact discovery.

(ECF No. 62 at 12.) It objects to Interrogatory Nos. 3-6 as “overly broad[.]” (ECF No. 59-1 at 8,

9, 10, 11.) It also claims that Plaintiff’s assertion that Defendant’s 26(a)(1) Initial Disclosures do



                                                 14
     0:19-cv-02475-JMC         Date Filed 10/29/20       Entry Number 79        Page 15 of 24




not identify any witnesses with regard to the B-Ready strollers is “facially incorrect.” (ECF No.

62 at 11.) Defendant maintains that it is “in the process” of identifying additional correct

individuals and will supplement its 26(a)(1) Initial Disclosures in “due course.” (Id.)

       The court concludes that Interrogatory Nos. 3-6 are not overly broad. The information

requested in each interrogatory is important because it will enable an infringement determination.

In contrast, the burden each interrogatory places on Defendant is slight. Interrogatory Nos. 3-6

only request documents related to products identified in Interrogatory Nos. 1 and 2 or the Accused

Products. They do not seek documents related to all of Defendant’s products. Furthermore, the

information sought is in Defendant’s control and the interrogatories seek identification of persons

who likely work for Defendant.

       The court concludes that Defendant has sufficiently responded to the document requests in

Interrogatory Nos. 3-6. Plaintiff asserts that Defendant’s ClickTight Car Seat product line

infringes the ‘295 patent, Defendant’s B-Ready stroller product line infringes the ‘093 patent, and

Defendant’s One4Life ClickTight car seat product line infringes the ‘294 patent. (ECF No. 62-5

at 4.) With just three allegedly infringing product lines, it is conceivable that only a handful of

documents would describe the operation of the allegedly infringing features, constitute analysis of

allegedly infringing products, identify third-party manufacturers of allegedly infringing feature

components, and detail manufacturing activities of allegedly infringing products. However, the

court reminds Defendant that it has an ongoing duty to supplement its responses under Rule 26(e).

       Although Defendant sufficiently responded to the document requests in Interrogatory Nos.

3 and 6, Defendant failed to sufficiently respond to the identification requests in Interrogatory Nos.

3 and 6. Defendant’s initial Rule 26(a)(1) disclosures identify Dan Provolo as having knowledge

“regarding the business of Britax and sales and marketing information related to the Britax accused



                                                 15
    0:19-cv-02475-JMC         Date Filed 10/29/20       Entry Number 79        Page 16 of 24




products.” (ECF No. 64 at 8.) But the initial disclosures do not indicate whether Mr. Provolo is

the person “most familiar with the concept, design, development, testing, operation, prototyping,

production, and commercialization” of the allegedly infringing features as requested by

Interrogatory No. 3. (ECF No. 59 at 12.) The identification of Mr. Provolo also does not satisfy

Interrogatory No. 6’s request for identification of the “three persons most knowledgeable” about

“the research and development, design, fabrication, manufacture, testing, packaging, and

assembly” of the Accused Products. (Id. at 12-13.) The court understands the difficulty of

producing documents during a global pandemic that has forced many of Defendant’s employees

to work from home. However, the court believes that the three-month period between the time

Defendant was served with Plaintiff’s first set of interrogatories and the time Defendant served its

second supplemental responses was a sufficient amount of time to identify the relevant individuals

requested by Interrogatory Nos. 3 and 6.

       Therefore, the court denies Plaintiff’s Motion to Compel with respect to Interrogatory Nos.

4 and 5 and grants the Motion with respect to Interrogatory Nos. 3 and 6. It orders Defendant to

identify the names of knowledgeable individuals in response to Interrogatory Nos. 3 and 6.

   D. Interrogatory No. 7

       Interrogatory No. 7: “For each Accused Product, identify the number of units sold
       and offered for sale in the United States and the sales price for those units on a
       monthly basis for the time period from the first sale of each Accused Product
       through the close of fact discovery in the Current Litigation, and identify the
       projected number of units to be sold, for each Accused Product, between the close
       of fact discovery in the Current Litigation and December 31, 2023.” (ECF No. 59
       at 13.)

       Defendant initially responded with a series of objections and a statement that it will

produce responsive documents in accordance with Rule 33(d). (ECF No. 59-1 at 11-12.) It

provided purported first sale dates for a subset of the Accused Products in its first supplemental



                                                16
     0:19-cv-02475-JMC         Date Filed 10/29/20       Entry Number 79        Page 17 of 24




responses but did not supplement its response in its second or third supplemental responses. (ECF

Nos. 59-4 at 13-14, 59-8 at 14, 72 at 16.) At no point did Defendant identify documents relevant

to the inquiry.

       Plaintiff requests an order compelling Defendant to sufficiently respond to Interrogatory

No. 7. (ECF No. 58 at 10.) It asserts that there is “no legitimate reason” for Defendant to withhold

the information. (Id.) Plaintiff contends that the sales information sought in Interrogatory No. 7

is relevant to the determination of damages and readily available. (Id.) Plaintiff asserts that

“Defendant almost certainly maintains internal forecasts, unit and net sales information, and

projections that track sales.” (Id.) In response, Defendant claims that Plaintiff’s Motion is moot

because it plans to produce the information as soon as it can. (ECF No. 62 at 12-13.)

       The court finds that Defendant has insufficiently responded to Interrogatory No. 7. Despite

serving three supplemental responses to Plaintiff’s first set of interrogatories, Defendant has failed

to provide any sales information besides the initial sale dates for the Accused Products. Such a

failure is particularly glaring because the information is easily accessible by Defendant’s

accounting department. Given the importance of the sales information to the calculation of

damages in this case, the court grants Plaintiff’s Motion to Compel with respect to Interrogatory

No. 7 and compels Defendant to sufficiently respond to Interrogatory No. 7.

   E. Interrogatory No. 8

       Interrogatory No. 8: “For each Accused Product, describe in detail the sales and
       distribution channels and any related processes, terms, and procedures from the
       time the product is manufactured and assembled until it is sold to consumers in the
       United States, including in your response: (a) an identification of each owner,
       importer, distributor, assignee, bailee, lessee, or consignee involved; (b) an
       identification of each entity that holds title to the Accused Product during each step
       of the process; (c) a description of the process by which the Accused Product is
       transferred from Defendant to any person that sells the Accused Product or offers
       the Accused Product for sale in the United States; and (d) a description of the



                                                 17
    0:19-cv-02475-JMC         Date Filed 10/29/20       Entry Number 79        Page 18 of 24




       process by which each Accused Product is ultimately transferred to the final
       customer or other purchaser in the United States.” (ECF No. 59 at 13.)

       Defendant originally responded with a series of objections. (ECF No. 59-1 at 12-13.) In

its second supplemental responses, it added a short paragraph describing its export procedures.

(ECF No. 59-8 at 16.) It did not supplement its responses in its first or third supplemental

responses. (See ECF No. 59-4, 72.)

       Plaintiff claims that Defendant’s response to Interrogatory No. 8 is “so vague as to be

meaningless” because it “does not describe who any of its customers are; any of its processes or

procedures for distribution; and identify which of the Accused Products are shipped to which

distributor.” (ECF No. 58 at 11.) Defendant objects that Interrogatory No. 8 is “irrelevant.” (ECF

No. 59-1 at 13.) Since Plaintiff appears to seek damages on a reasonable royalty theory rather than

a lost profit theory, Defendant contends that the identities of its customers are irrelevant to this

case. (ECF No. 62 at 14.)

       The court disagrees with Defendant and concludes that Interrogatory No. 8 seeks relevant

information. To prove infringement under 35 U.S.C. § 271, Plaintiff must show that Defendant

“makes, uses, offers to sell, or sells … within the United States or imports into the United States”

an Accused Product that meets the limitations of at least one claim of one of the disputed patents.

35 U.S.C. § 271(a). Disclosure of Defendant’s distribution and sales channels within the United

States will allow Plaintiff to ascertain whether Defendant “makes, uses, offers to sell, or sells …

within the United States or imports into the United States” the Accused Products. Id. Since

Defendant’s distribution and sales channels are germane to the prima facie elements of a patent

infringement action, Interrogatory No. 8 is relevant.

       Defendant has failed to respond to the call of the question in Interrogatory No. 8. Instead

of describing its sales and distribution channels from the time the Accused Products are

                                                18
     0:19-cv-02475-JMC         Date Filed 10/29/20       Entry Number 79        Page 19 of 24




manufactured until they are sold to consumers in the United States, Defendant’s response only

addresses which party serves as the importer of record in its international distribution channels.

(ECF No. 59-8 at 16.) Therefore, the court grants Plaintiff’s Motion to Compel as to Interrogatory

No. 8 and orders Defendant to explain how each of the Accused Products are distributed as

requested in Interrogatory No. 8.

   F. Interrogatory No. 10

       Interrogatory No. 10: “For each Accused Product, describe in detail all attempts or
       plans to design around or otherwise avoid infringement of any of the Asserted
       Patents, including the date, the circumstances, the identity of the persons involved
       with or knowledgeable about those attempts or plans, and a description of all
       documents relating to those attempts or plans.” (ECF No. 59 at 14.)

       In its initial responses, Defendant made a series of objections and stated that it was

“unaware of any non-privileged information that is responsive to this Interrogatory.” (ECF No.

59-1 at 14-15.) It did not supplement its response to Interrogatory No. 10 in its first or second

supplemental responses, but it added that it “incorporates by reference the response to

Interrogatory No. 2 as supplemented on June 4, 2020” in its third supplemental responses. (ECF

Nos. 59-4, 59-8, 72 at 20.)

       Plaintiff seeks an order from the court “compelling Defendant to clarify whether it is

withholding privileged information, or that no such information exists.” (ECF No. 58 at 12.)

Defendant counters that Plaintiff’s Motion to Compel a response to Interrogatory No. 10 should

be denied as premature, improper, and waived. (ECF No. 62 at 15.) It maintains that a privilege

log is not due at this time because the parties agreed in their Joint 26(f) Report that a “preliminary

privilege log shall be served no later than sixty (60) days before the close of fact discovery.” (ECF

Nos. 62 at 15, 36-1 at 3.) Defendant also contends that the parties agreed in their Joint 26(f) Report

that it is not necessary to log materials that post-date the filing of this lawsuit. (ECF Nos. 62 at



                                                 19
    0:19-cv-02475-JMC          Date Filed 10/29/20       Entry Number 79         Page 20 of 24




15, 36-1 at 3.) In addition, Defendant asserts that Plaintiff’s Motion to Compel is untimely because

it served its most recent response to Interrogatory No. 10 on March 13, 2020. (ECF No. 62 at 15.)

       First, the court notes that Plaintiff did not waive its Motion to Compel by filing it more

than twenty-one (21) days after Defendant’s initial responses were served. Instead of immediately

filing this Motion upon receipt of Defendant’s initial responses, Plaintiff in good faith requested

that Defendant supplement its responses and proposed extending the deadline for filing a Motion

to Compel related to the interrogatory responses. (ECF No. 59-2 at 2.) Plaintiff proposed such an

accommodation out of the belief that Defendant would supplement its answers in good faith.

Plaintiff will not be penalized because Defendant chose not to supplement its response. Defendant

will also not be permitted to claim that it “would have been more than willing to agree to an

extension of Wonderland’s deadline to file a motion to compel” while simultaneously arguing that

Plaintiff’s motion should be barred by Local Civil Rule 37.01 even though the parties agreed to

extend the deadline for the Motion. (ECF No. 62 at 3, 15.) Such arguments by Defendant are

disingenuous.

       Although Plaintiff’s motion is not barred by Local Civil Rule 37.01, the court denies

Plaintiff’s Motion to Compel with respect to Interrogatory No. 10. Since the Joint 26(f) Report

provides that a “preliminary privilege log shall be served no later than sixty (60) days before the

close of fact discovery,” Defendant’s response is sufficient at this time.

   G. Interrogatory No. 12

       Interrogatory No. 12: “Separately for each Accused Product and each asserted
       claim of the Asserted Patents that you contend is not infringed by that product,
       describe in detail the legal and factual basis for your contention that the claim is not
       infringed by providing a claim chart for the Accused Product that identifies, on a
       limitation-by-limitation basis, each claim limitation that you contend is not met,
       explains the basis for your position that the limitation is not met (literally and under
       the doctrine of equivalents, if applicable), identifies the persons knowledgeable



                                                 20
     0:19-cv-02475-JMC          Date Filed 10/29/20     Entry Number 79        Page 21 of 24




       about those contentions, and identifies all documents, tests, experiments, data or
       other evidence that you rely on to support your contention.” (ECF No. 59 at 14.)

       Defendant initially responded with a series of objections and a list of claim terms that each

of the Accused Products purportedly do not practice. (ECF No. 59-1 at 16-19.) It did not

subsequently supplement its response. (ECF Nos. 59-4, 59-8, 72.)

       Plaintiff alleges that Defendant’s assertions are “entirely meaningless” because they do not

explain what construction is applied to each term. (ECF No. 58 at 12.) Defendant objects to

Interrogatory No. 12, asserting that the interrogatory prematurely calls for expert discovery and

improperly places the burden of proof on Defendant to establish non-infringement of the Accused

Products. (ECF No. 62 at 16.) It maintains that it is premature for it to provide its non-

infringement positions in greater detail “before claim construction, before final infringement

contentions, and before Wonderland provides its expert reports outlining the basis for its

infringement position[.]” (Id.) In addition, Defendant claims that it has no burden to identify why

it does not infringe the asserted patents. (Id.)

       The court denies Plaintiff’s Motion to Compel with respect to Interrogatory No. 12 as moot.

Now that both parties have submitted their claim construction briefing and the court has held a

claim construction hearing, Plaintiff is on notice of Defendant’s construction of each term.

   H. Interrogatory No. 13

       Interrogatory No. 13: “State and describe in detail your contentions concerning the
       appropriate remedy that should be imposed pursuant to 35 U.S.C. §§ 281, 283, 284,
       and 285 if the District Court finds patent infringement, validity, and enforceability
       of the asserted claims in the Asserted Patents, including any continuing royalty rate
       or lump-sum payment that you contend would be appropriate, describe the legal
       and factual bases for each such contention, and identify the documents or other
       evidence that you allege supports your contention.” (ECF No. 59 at 14-15.)

       Subject to a series of objections, Defendant initially responded that Plaintiff is entitled to

no more than a reasonable royalty if infringement is found. (ECF No. 59-1 at 20.) It also

                                                   21
     0:19-cv-02475-JMC         Date Filed 10/29/20       Entry Number 79         Page 22 of 24




maintained that an injunction is not warranted and notified Plaintiff of its intent to serve a rebuttal

damages expert report. (Id. at 20-21.) Defendant did not subsequently supplement its response to

Interrogatory No. 13. (ECF Nos. 59-4, 59-8, 72.)

       Plaintiff claims that “Defendant disregards the premise of this interrogatory entirely and

fails to provide any explanation regarding what a reasonable royalty would be in this litigation.”

(ECF No. 58 at 13.) Defendant counters that it should not have to provide a damages estimate

until Plaintiff articulates a damages theory. (ECF No. 62 at 17.)

       Here, the court finds that Plaintiff has articulated a damages theory to Defendant. Plaintiff

expressed its intent to proceed with a reasonable royalty theory in its March 26, 2020 letter to

Defendant. (ECF No. 59-2 at 3.) Defendant later confirmed its understanding of Plaintiff’s intent

to proceed with a reasonable royalty theory, stating in its March 27, 2020 letter that “Wonderland’s

letter confirms that it intends to move forward with a reasonable royalty analysis as opposed to

seeking lost profits.” (ECF No. 59-3 at 3.)

       However, the court denies Plaintiff’s Motion to Compel with respect to Interrogatory No.

13. Calculating damages based on a reasonable royalty involves a complex, multi-factor analysis

that should be addressed in expert discovery instead of fact discovery. See Georgia-Pacific Corp.

v. United States Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. May 28, 1970) (elaborating

fifteen factors relevant to a reasonable royalty analysis).       Therefore, “[d]isclosing damages

amounts and the manner in which those amounts were calculated requires too detailed of an

analysis and explanation for an interrogatory response.” Robert Bosch LLC v. Snap-On Inc., No.

12–11503, 2013 WL 1703328, at *4 (E.D. Mich. Apr. 19, 2013).

   I. Interrogatory No. 14

       Interrogatory No. 14: “Identify and describe Defendant’s policies and practices
       with respect to the filing, storage, retention, and destruction of documents,

                                                  22
    0:19-cv-02475-JMC         Date Filed 10/29/20       Entry Number 79        Page 23 of 24




       including electronically stored information, and describe in detail any suspension
       or modification of your document destruction or retention policies related to the
       Accused Products, including identification of whether Defendant has a formal
       record retention policy, and if so, a description of Defendant’s procedures and
       facilities for generating, maintaining and disposing of records, including in such
       description the title, nature and frequency of any reports Defendant prepares
       regarding such activities.” (ECF No. 59 at 15.)

       In response to Interrogatory No. 14, Defendant originally made a series of objections and

stated that it would produce responsive documents in accordance with Rule 33(d). (ECF No. 59-

1 at 21.)   It subsequently identified a two-page document retention policy in its second

supplemental responses. (ECF No. 59-8 at 24.)

       Plaintiff asserts that the document retention policy fails to sufficiently respond to

Interrogatory No. 14 in two ways. (ECF No. 58 at 13-14.) First, the document references

schedules for the purge of documents that have not been produced. (Id. at 14.) Second, the

document retention policy fails to explain whether the policy has been suspended or modified in

any way in view of this litigation. (Id.) Defendant maintains that its response to Interrogatory No.

14 “provides the exact information requested.” (ECF No. 62 at 19.) It claims that the “current

public health climate” has impeded its ability to produce documents quickly and that other

documents, such as the schedules provided in the document retention policy, will be obtained and

produced “as soon as practical.” (Id. at 18-19.)

       The court understands the difficulty of producing documents during a global pandemic that

has challenged the “normal” way of doing business. But there is no excuse for Defendant’s failure

to respond to Interrogatory No. 14’s request for a description of “any suspension or modification

of [Defendant’s] document destruction or retention policies related to the Accused Products.”

(ECF No. 59 at 15.) Since litigation holds originate from an organization’s legal team, Defendant

would have to expend minimal effort to obtain related documents or determine that a litigation



                                                   23
    0:19-cv-02475-JMC          Date Filed 10/29/20      Entry Number 79        Page 24 of 24




hold was not put in place. As a result, the court grants Plaintiff’s Motion to Compel with respect

to Interrogatory No. 14 and orders Defendant to respond sufficiently to Interrogatory No. 14.

                                       V.      CONCLUSION

       After extensive review of the parties’ arguments and submissions, the court GRANTS

Plaintiff’s Motion to Compel (ECF No. 58) with respect to Interrogatory Nos. 1, 3, 6, 7, 8, and 14

and DENIES the Motion with respect to Interrogatory Nos. 2, 4, 5, 10, 12, and 13. As a result,

the court orders Defendant to respond sufficiently to Interrogatory Nos. 1, 3, 6, 7, 8, and 14.

       IT IS SO ORDERED.




                                                               United States District Judge

October 29, 2020
Columbia, South Carolina




                                                 24
